STIPULATED JUDGMENT

This cause was submitted on a petition filed by Pontiac Osteopathic Hospital d/b/a POH Medical Center for review of an order issued by the National Labor Rela*518tions Board on June 22, 2000, against Pontiac Osteopathic Hospital d/b/a POH Medical Center, its officers, agents, successors, and assigns, in a proceeding before the Board in this matter and known upon its records as 7-CA-42923. The Petitioner, the Board, and the Intervenor, having advised this Court of their desire to dispose of this matter by entry of a judgment granting the petition for review and denying enforcement of the Board’s order in full,
IT IS HEREBY ORDERED AND ADJUDGED by the Court that the petition for review is granted and that enforcement of the Board’s order is denied.